Title: [Diary entry: 6 July 1790]
From: Washington, George
To: 

Tuesday 6th. Exercised on Horse-back betwn. 5 & 7 Oclock in the Morning. At 9 Oclock I sat for Mr. Trumbull to finish my pictures in some of his historical pieces. Anounced to the House of Representatives (where the Bills originated) my Assent to the Acts which were presented to me on Friday last—One of which Authorises the President to purchase the whole, or such part of that tract of Land situate in the State of New York commonly called West point as shall be by him judged requisite for the purpose of such fortifications & Garrisons as may be necessary for the defence of the same. The Visitors were few to day on Acct. of the numbers that paid their Compliments yesterday. 